IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE ARREST Case No. 3:21-mj-00194-DMS
OF

RODNEY GODWIN

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
FOR A CRIMINAL COMPLAINT

I, Thomas J. King, being duly sworn, depose and state that:
IL EXPERIENCE OF AFFIANT

Iam a graduate of Buffalo State College, where I obtained a Bachelor of Science in
criminal justice. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), Department of Justice, and have been so employed since February 14,
2001. Prior to that, I was a Special Agent with the Immigration and Naturalization Service
for five years and an Inspector with the United States Customs Service for three years.

I am a graduate of the Federal Law Enforcement Training Center and the ATF
National Academy. Asa result of my training and experience as an ATF Special Agent, I
am familiar with the federal firearms laws. Through my experience, I have also
investigated numerous cases involving 18 USC section 922(g)(1), Felon in Possession of a
Firearm, 18 USC § 924(c), Using or Carrying a Firearm in Relation to a Crime Involving
Drug Trafficking or Possession of a Firearm in Furtherance of a Drug Trafficking Crime,

and 21 USC §§ 841 et seq., Controlled Substance violations.

bs

APR - 2 2021
Case 3:21-mj-00194-DMS Document 1-1 Filed 04/06/21 Page 1of 3
II. PURPOSE OF AFFIDAVIT
Based on the facts set forth in this affidavit, there is probable cause to believe that
Rodney GODWIN has committed violations of the Controlled Substances Act, 21 USC

Section 841 et seq.

Il. PROBABLE CAUSE

i I initiated an investigation into Rodney GODWIN on March 2, 2021.
Observations and evidence obtained during this investigation resulted in the issuance of
Federal Search Warrant 3:21-mj-00170-DMS, for GODWIN’s residence/business, 7449
Old Seward Highway, Anchorage, AK, to look for evidence related to the distribution of
controlled substances, possession of a firearm by a convicted felon, and use of a firearm
in furtherance of a drug trafficking offense.

2. I also obtained Federal Search Warrants for two vehicles GODWIN has
been observed driving; 3:21-mj-00171-DMS and 3:21-mj-00172-DMS, for a Ford F-350
bearing AK LP KFH656 and a Dodge Ram bearing AK LP JSB101, respectively. All
three Search Warrants were issued on March 26, 2021.

3. On April 1, 2020, Rodney GODWIN met APD TFO Alan Adair and APD
TFO Meg Berman at GODWIN’s place of business, Auto Plus, 6050 B. Street,
Anchorage. Agents conducting surveillance had observed GODWIN leave 7449 Old
Seward Highway and drive to Auto Plus, where he met the ATF TFO’s. GODWIN was
driving his Dodge Ram pickup bearing AK LP JSB101. GODWIN was detained and
advised of the search warrants that existed for his vehicles and his place of business at

7449 Old Seward Highway. TFO Adair advised GODWIN of his Miranda rights.

dA

APR 0 2 2021

2
Case 3:21-mj-00194-DMS Document 1-1 Filed 04/06/21 Page 2 of 3
GODWIN understood his rights, and then admitted to being involved in distributing
pound levels of methamphetamine, cocaine, and heroin. GODWIN also admitted to
converting powdered cocaine into crack cocaine. GODWIN admitted to engaging in this
activity on a daily basis, and told TFO Adair that Agents would find multiple ounces of
methamphetamine and heroin, and a small amount of cocaine, without specifying where
they would be found. GODWIN also admitted he had in excess of $20, 000 USD, in his
backpack located in his Dodge pickup. GODWIN also admitted firearms would be found
in plain view at 7449 Old Seward, and he had accepted them in trade for narcotics. This
interview was audio recorded.

4, Agents affected the search warrant on the Dodge Ram. In GODWIN’s
backpack, Agents discovered $22, 990 in USD, approximately 37 grams of suspected
methamphetamine, and approximately 281 grams of suspected heroin, including
packaging. ATF Agent Tom King conducted a field test on the suspected heroin and

obtained a presumptive positive field test for heroin.

rr
Thomas J. King ~

Special Agent

BUREAU OF ALCOHOL, TOBACCO
FIREARMS AND EXPLOSIVES

SUBSCRIBED AND SWORN TO before me this z day of April, 2021, at

Anchorage, Alaska. = seni . DID >

Deborah M. Smith 3 Pi
United States Magistrate Judge . ae ff

3
Case 3:21-mj-00194-DMS Document 1-1 Filed 04/06/21 Page 3 of 3
